Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 7 and 14-21 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the Claim objections and the 35 U.S.C 112b rejection have been fully considered. The Claim objections and the 35 U.S.C 112b rejections have been withdrawn. 
Applicant’s argument filed 09/24/2021 with respect to the availability of the NPL document “Man-Portable Dense Plasma Focus for Neutron Interrogation Application” (cited via PTO-892) as prior art have been fully considered. 
Applicant argues that the subject matter of the invention was highly confidential and was not made public as of the 9/21/2017 date listed on the disclosure. Applicant notes that the subject matter would not have been publicly disclosed until it underwent review but Applicant is not aware of this date and no evidence is provided. The publication was posted to the OSTI.gov website and shows a publication date of 9/21/2017 which matches the disclosure date on the top left corner of the NPL document. Further the citation1 on the OSTI website lists the 
Applicant argues that the prior art does not provide an enabling disclosure of the claimed invention as the disclosure involved research and development of the project and did not reflect or describe the final product. Applicant should note that while Examiner has shown that the claimed invention(s) is/are anticipated by or obvious over the prior art, the prior art does not enable the claimed inventions for the reasons set forth above.  “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121. 
Accordingly, Applicant’s arguments that the prior art system must be enabling to be relied on as prior art to teach a portable system is not persuasive. Applicant admits that the title suggests the system is portable and substantial time, money and inventive effort went into producing the system shown in pages 5 and 15 of the cited prior art to have the features as claimed (see page 9 of remarks). As such, the prior art clearly discloses a “portable device” as suggested by the title and shown on Pages 5/15 and Page 6 which shows a “tabletop 
Applicant additionally argues that the cited prior art does not teach a system that could accept a refreshed plasma generator while in the field, i.e., located at the interrogation cite. The examiner respectfully disagrees. As shown on Pg. 15, the DPF tube is secured to the transmission lines by an end plate with threaded bolt holes. As such, the neutron generating system is configured to accept a refreshed plasma generator as the DPF tube can be easily removed by removing the bolts or screws and a refreshed plasma generator can be installed by the threaded bolt connection. Flanges with bolts are removable by design. Moreover, since the neutron generation system is portable, the system has sufficient structure such that a new plasma generator can be installed while the system is at a location where an item to be interrogated is located. 
Applicant’s arguments with respect to the 35 U.S.C 102 rejection of claim 14 are directed toward the amended claim language and is therefore addressed in the below rejections. 

Claim Objections
Claim 14 is objected to because of the following informalities:  “remove” should be changed to “removal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1-3, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gall et al “Man-Portable Dense Plasma Focus for Neutron Interrogation Application”2.
Regarding claim 1, Gall discloses a portable special nuclear material inspection system (see title “man-portable dense plasma focus for neutron interrogation application” and Pg. 6) comprising:
a charge storage device (capacitor bank) configured to store an electrical charge (3 uF capacitor bank and Pg. 19 charge cycle);
a plasma generator (DPF anode/cathode) configured to generate a plasma (as known in the art a direct plasma focus (DPF) generates a plasma), which in turn generates neutrons (Pg. 7 “Yield of up to 1 × 10^8 predicted per pulse (DD)”), in response to an electrical charge being provided to the plasma generator (150 kA as represented by the blue arrow), such that the plasma generator is detachable from the neutron generating system by a user of the neutron generating system (Pg. 23 user “operating the flacon DPF” and Pg. 15 it appears the DPF tube has sufficient structure such that the end plate can be detached from the transmission lines) and the neutron generating system is configured to accept a refreshed plasma generator while the neutron generating system is at a location where an item to be interrogated is located (as shown on Pg. 15, the DPF tube is secured to the transmission lines by an end plate with threaded bolt holes. As such, the neutron generating system is configured to accept a refreshed plasma generator as the DPF tube can be easily removed by removing the bolts or screws and a refreshed plasma generator can be installed by the threaded bolt connection. Flanges with bolts are removable by design. Moreover, since the neutron generation system of Gall is portable, the system has sufficient structure such that a new plasma generator can be installed while the system is at a location where an item to be interrogated is located);  

a high voltage switch (thyratron), having a first terminal connected to the charge storage device (left side of switch connected to capacitor bank) and a second terminal connected to the plasma generator (right side of switch connected to DPF anode), the high voltage switch, responsive to the activation signal from the controller (control system is electrically connected to the thyratron switch such that the high voltage switch has sufficient structure capable of being responsive to the activation signal from the trigger controllers), electrically connects the first terminal to the second terminal to transfer the electrical charge to the plasma generator (when the switch is closed 150 kA is discharged from the capacitor bank to the DPF anode as indicated by the blue arrow), wherein the neutron generating system is portable (Pg. 1 “man-portable dense plasma focus”).
Regarding claims 2 and 3, Gall discloses all the elements of the parent claim. Gall further discloses wherein the charge storage device comprises one or more capacitors (capacitor bank 3 uf) and wherein the high voltage switch comprises a thyratron type switch (thyratron). 
Regarding claim 5, Gall discloses all the elements of the parent claim. Gall further discloses wherein the plasma generator comprises a dense plasma focus device (Pg. 11 DPF plasma chamber). 
Regarding claim 7, Gall discloses all the elements of the parent claim. Gall further discloses further comprising a battery pack (battery pack) configured to store additional electrical charge and provide the additional electrical charge to the charge storage device (Pg. 4 “battery powered” and Pg. 6 shows the “battery” connected to the “capacitor bank”. Since the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al in view of Rapezzi et al. “Development of a mobile and repetitive plasma focus”3.
Regarding claim 1, Gall discloses a portable special nuclear material inspection system (see title “man-portable dense plasma focus for neutron interrogation application” and Pg. 6) comprising:
a charge storage device (capacitor bank) configured to store an electrical charge (3 uF capacitor bank and Pg. 19 charge cycle);
a plasma generator (DPF anode/cathode) configured to generate a plasma (as known in the art a direct plasma focus (DPF) generates a plasma), which in turn generates neutrons (Pg. 7 “Yield of up to 1 × 10^8 predicted per pulse (DD)”), in response to an electrical charge being provided to the plasma generator (150 kA as represented by the blue arrow), such that the plasma generator is detachable from the neutron generating system by a user of the neutron generating system (Pg. 23 user “operating the flacon DPF” and Pg. 15 it appears the DPF tube has sufficient structure such that the end plate can be detached from the transmission lines) and the neutron generating system is configured to accept a refreshed plasma generator while the neutron generating system is at a location where an item to be interrogated is located (as shown on Pg. 15, the DPF tube is secured to the transmission lines by an end plate with threaded bolt holes. As such, the neutron generating system is configured to accept a refreshed plasma generator as the DPF tube can be easily removed by removing the bolts or screws and a refreshed plasma generator can be installed by the threaded bolt connection. Flanges with 
additionally, Examiner notes that it would have been obvious to the ordinary skilled artisan at the time the invention was made to have made these components separable, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art);
a controller (control system) configured to generate an activation signal (Pg. 22 Trigger controllers); and 
a high voltage switch (thyratron), having a first terminal connected to the charge storage device (left side of switch connected to capacitor bank) and a second terminal connected to the plasma generator (right side of switch connected to DPF anode), the high voltage switch, responsive to the activation signal from the controller (control system is electrically connected to the thyratron switch such that the high voltage switch has sufficient structure capable of being responsive to the activation signal from the trigger controllers), electrically connect the first terminal to the second terminal to transfer the electrical charge to the plasma generator (when the switch is closed 150 kA is discharged from the capacitor bank to the DPF anode as indicated by the blue arrow), wherein the neutron generating system is portable (Pg. 1 “man-portable dense plasma focus”).
Alternately, Rapezzi teaches a plasma focus device (see title) with a controller (Pg. 273 “laptop computer”) configured to generate an activation signal (Pg. 273: “All the processes can be controlled with a laptop computer” i.e., the parameter settings are controlled through an 
Regarding claim 14, Gall discloses a portable special nuclear material (SNM) inspection system (see title “man-portable dense plasma focus for neutron interrogation application” and Pg. 6) comprising: 
a charge storage device (capacitor bank) configured to receive electrical current store and store a high voltage electrical charge (capacitor bank with 3uf and 30 kV);
a user interface (Pg. 23 picture on bottom left shows a computer with a mouse and keyboard) configured to receive user input from a user (a user is controlling and “operating the falcon DPF”), the user input including at least activation of the neutron generation system (by “operating the flacon DPF” a user is controlling the neutron generation system and Pg. 22 trigger controllers); 
a controller (control system) configured to receive the user input and control operation of the neutron generation system responsive to the user input (Pg. 22 trigger controller and the controller must be operated and receive a user input to initiate/trigger the system); 
a plasma generator chamber (Pg. 15 DPF tube and Pg. 6 DPF cathode & anode) containing a gas (Pg. 7 DD [deuterium-deuterium]) and also including an anode terminal (DPF anode) and a cathode terminal (DPF cathode), the plasma generator chamber removably attached (as shown on page 15, these components are connected via a flange with bolts, which 
a high voltage switch (thyratron) electrically connected to the plasma generator and the charge storage device (thryatron is connected to the DPF anode and the capacitor bank). 
Gall does not explicitly disclose a gas port. 
Rapezzi however does and teaches a gas port (unlabeled port in Fig. 1(b) on the side of the plasma focus head) connected to the plasma generator chamber (PF head), the gas port configured to enable refueling of the plasma generator chamber without remove of the plasma generator chamber (the PF machine is fueled with deuterium gas (pg. 274) and the gas port is connected to the plasma focus head and therefore configured to enable refueling without removal of the plasma generator chamber since it is attached to the PF head). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the system of Gall with the gas port of Rapezzi for the predictable advantage of filling the plasma generator chamber with fuel. This is further motivated by Gall which discloses a cylindrical gas container (Pg. 20), thereby suggesting a gas port on the chamber such that the chamber can be filled with fuel. 
Regarding claims 15 and 16, the above-described combination teaches all the elements of the parent claim. Gall further discloses wherein the charge storage device comprises one or 
Regarding claim 4 and 17, the above-described combination teaches all the elements of the parent claim. Gall discloses a controller (control system) but does not explicitly mention it comprises a processor and memory. 
Rapezzi however does and teaches a controller (Pg. 273 “laptop computer”) comprising a processor (inherent feature of a laptop computer) and a memory (inherent feature of a laptop computer) configured with non-transitory processor executable code (“simple dedicated software, written in C language”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the controller of Gall with the processor and memory of Rapezzi as it produces no unexpected results. Such a modification provides the expectation of being able to control and modify with a well-known software coding language the neutron generating system. 
Regarding claim 18, the above-described combination teaches all the elements of the parent claim. Gal further discloses wherein the gas is deuterium or deuterium-tritium mixture (Pg. 7 DD [deuterium-deuterium]).
Regarding claim 19, the above-described combination teaches all the elements of the parent claim. Gall further discloses wherein the plasma generator is detachable from the neutron generating system (Pg. 15 it appears the DPF tube has sufficient structure such that the end plate can be detached) and the neutron generating system is configured to accept a refreshed plasma generator (as shown on Pg. 15, the DPF tube is connected via flanges with bolts. Flanges with bolts are removable by design). 
Regarding 20, the above-described combination teaches all the elements of the parent claim. Gall further discloses further comprising a battery pack (battery pack) configured to store electrical charge and provide the additional electrical charge to the charge storage device (Pg. 4 “battery powered” and Pg. 6 shows the “battery” connected to the “capacitor bank”. Since the capacitor bank is not connected to any other source of electricity it appears it is receiving an additional electrical charge from the battery). 
Regarding claim 21, the above-described combination teaches all the elements of the parent claim. Gall further discloses wherein the portable neutron generation system may be moved to a SNM location by one of the following: flown, carried (the neutron generation system is portable and therefore has sufficient structure such that the system can be flown or carried to the desired location). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gall, Brady, Bennett, Nichelle, Molnar, Stephen, DiPuccio, Vincent, Heika, Michael, Blasco, Michael, Bellow, Joseph, Wolverton, Adam, Meehan, Bernard, and O'Brien, Patrick. Man-Portable Dense Plasma Focus for Neutron Interrogation Application, NLV-009-17, Year 1 of 2. United States: N. p., 2017. Web.
        2 Gall, Brady, Bennett, Nichelle, Molnar, Stephen, DiPuccio, Vincent, Heika, Michael, Blasco, Michael, Bellow, Joseph, Wolverton, Adam, Meehan, Bernard, and O'Brien, Patrick. Man-Portable Dense Plasma Focus for Neutron Interrogation Application, NLV-009-17, Year 1 of 2. United States: N. p., 2017. Web.
        3 Rapezzi, L., et al. "Development of a mobile and repetitive plasma focus." Plasma Sources Science and Technology 13.2 (2004): 272.